In an action for a divorce and ancillary relief, the defendant appeals from an order of the Supreme Court, Suffolk County (Baisley, J.), entered June 2, 2006, which denied his application for prejudgment interest on a distributive award.
Ordered that on the Court’s own motion, the appellant’s notice of appeal is treated as an application for leave to appeal, and leave to appeal is granted (see CPLR 5701 [c]); and it is further,
Ordered that the order is affirmed, with costs.
Contrary to the defendant’s contention, the court providently exercised its discretion in denying his application for prejudgment interest on a distributive award (see Miklos v Miklos, 9 AD3d 397 [2004]; Gold v Gold, 276 AD2d 587 [2000]; Lipsky v Lipsky, 276 AD2d 753, 754 [2000]). Schmidt, J.E, Santucci, Krausman and Balkin, JJ., concur.